DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinsman et al. (US 2012/0217078).  Regarding claims 1, 10, Kinsman teaches a seat mounting structure (90) for at least one seat in a vehicle (32, 34, 36, 38) having a vehicle structure (see Figure 2), the seat mounting structure comprising at least: a seat rib cage (see Figure 2) configured as a universal solitary mounting bracket to which at least one seat can be affixed (via 524; see paragraph [0128] and Figures 28, 29), wherein the seat rib cage comprises at least: a plurality of rib cage elements connected with each other to form the seat rib cage (see all elements in Figure 28), a plurality of seat mounting points for detachably mounting the at least one seat to said seat rib cage (520, 522, 524; see paragraph [0128] and Figures 28, 29), and a .

Regarding claim 2, Kinsman teaches wherein the rib cage elements are configured as one of struts, beams, tubes, pipes, rods, bars, webs, rails, tracks, plates, panels or sheets (see Figure 28).

Regarding claim 3, Kinsman teaches wherein the seat rib cage is configured to variably arrange at least one of a number of seat structures of at least one of seats, armrest structures, belt modules, headrest structures or auxiliary units, or seat adjusting devices (see 502, 506 and 510 in Figure 28 that are releasably attached via 520, 522 and 524; cage can also attach 402 in Figure 23 where armrests 450 are located).

Regarding claims 4-5, 11, Kinsman teaches wherein the seat rib cage is configured to arrange and hold three seat structures of seats next to each other in such a manner that at least one outboard seat is inwardly angled with respect to a center seat; wherein the outboard seat is inwardly angled with respect to a center seat in an angle range between 0 degrees to 20 degrees (see Figure 28 where the outboard seat appears to be angled at 0 degrees).

Regarding claims 6-7, Kinsman teaches wherein the seat rib cage is configured to retain at least one of a mounting bracket (524) or auxiliary unit to hold a separate chair (which can be considered a “load”) in place (see Figures 28, 29 and paragraph [0128]).

Regarding claim 8, Kinsman teaches wherein the seat rib cage comprises a plurality of mounting locations (multiple locations on 90 – see paragraph [0128]) for arranging at least one of seat adjusting mounting brackets (524) or auxiliary units to said seat rib cage (see Figures 28, 29).

Regarding claim 9, Kinsman teaches wherein the rib cage elements are fixed with each other by at least one of welding, screwing, riveting, snap fittings, snap-lock connections (see paragraph [0135], [0142], [0179]).

Regarding claim 12, Kinsman teaches at least one seat structure comprising at least a main frame formed by a plurality of frame elements (see Figures 32-34, 36).

Regarding claim 13, Kinsman teaches wherein the seat structure is fastened to the seat rib cage by said seat mounting points (520, 522, 524) in such a manner that the seat structure is relatively movable with respect to the seat rib cage by at least one seat adjusting device (see paragraphs [0128] and [0130]).

Regarding claim 14, Kinsman teaches wherein the at least one seat structure is configured to be relatively moveable with respect to the seat rib cage in at least two degrees of freedom for performing at least a rotation, including a pivoting movement fore and aft, and a linear movement, including a vertical movement up and down (see paragraph [0130]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellborn et al. (US 2019/0106024) in view of Miller, III et al. (US 6145881).  Regarding claim 15, Wellborn teaches a center seat structure for a vehicle (136), comprising at least: a plurality of seating modules of a seat (see Figures 2-5), and a frame structure, wherein the frame structure is configured as a center mounting bracket to which the seating modules can be movably affixed to provide different functions at least one of an armrest (see paragraph [0025]), a tray table or a backrest.
However, Wellborn does not distinctly disclose an auxiliary bracket affixed to provide an additional belt fixing position.  Wellborn does teach in paragraph [0037] the presence of seat belts, but does not go in to further detail.  Miller, in a similar field of endeavor, teaches an auxiliary bracket affixed to provide an additional belt fixing position (see Figures 1 and 4).  It would have been obvious to one 

Regarding claim 16, Wellborn further teaches wherein a first seating module is configured as a lower seating module forming a seat pan and a second seating module is configured as a middle multi-function module which is movable with respect to at least one of the frame structure or the first seating module such that in a first position the second seating module forms a backrest and in a second position the second seating module forms at least one of an armrest or tray table (see Figures 2, 3 and 5).

Regarding claim 17, Wellborn in view of Miller further teaches a third seating module configured as an upper seating module (see Figures 2 and 3 of Wellborn) which comprises a belt bracket to hold a belt mechanism in an upper belt fixing position (see belt bracket of Miller which can be incorporated into the Wellborn seat frame).

Regarding claim 18, Wellborn in view of Miller further teaches wherein the auxiliary bracket is provided in an area between the upper seating module and the middle multi-function module (on the side of the middle seat closest to the upper adjacent seat) and configured to hold the belt mechanism in the additional belt fixing position which is lower than the upper belt fixing position (this would occur if the belt positioning apparatus of Miller, that has been incorporated into the seats of Wellborn, is at a higher extended position in the upper seat than in the middle seat).

Regarding claim 19, Wellborn further teaches wherein the frame structure comprises at least a stationary lower frame structure having a profile shape for carrying the seat pan and providing storage space underneath the seat pan (see Figures 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636